                   Case 1:21-cv-01667-JMF Document 24 Filed 06/15/21 Page 1 of 1




                                         RAYMOND NARDO , P . C .
                                               ATTORNEY AT LAW
                                     129 THIRD STREET, MINEOLA, NY 11501
                   Phone: (516)248-2121 | Fax: (516)742-7675 | Email Raymondnardo@gmail.com

                                                                      June 15, 2021

         Via ECF

         The Honorable Sara L. Cave
         United States District Court
         Southern District of New York
         40 Foley Square
         New York, NY 10007

                         Re:    Rivera-Colon v. Eliseo. et. al.
                                21-CV-01667 (JMF)

         Dear Judge Cave:

         I represent the Defendants in the above matter. Due to the death and funeral of my client’s mother,
         the parties jointly request to adjourn the mediation scheduled for June 17, 2021 until June 25,
         2021.

         Thank you for your consideration.

Defendants' letter-motion requesting an adjournment of
the June 17, 2021 settlement conference (ECF No. 23) is               Respectfully submitted,
GRANTED, and the settlement conference is ADJOURNED
to Friday, June 25, 2021 at 10:00 am on the Court's
conference line. The parties are directed to call the
Court’s conference
          RN:rn     line at 866-390-1828; access code: 380-
9799, at the scheduledSolotaroff,
          cc:    Jason  time.      Esq. (by ECF)

The terms of the Settlement Conference Scheduling Order
(ECF No. 21) are incorporated by reference.

The Clerk of Court is respectfully directed to close ECF No.
23, and to set this conference as a settlement conference
even though it will take place by telephone.

SO ORDERED 6/15/2021
